DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received May 4, 2022:
Claims 6-20 have been added as per Applicant’s request.  Claims 1-20 are pending.
The previous claim objection has been withdrawn in light of the amendment.
The previous prior art rejections have been withdrawn in light of the amendment.  Thus, the application is in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Freeman on May 11 and May 12, 2022.
The application has been amended as follows: 
In claim 1, (a) change “the” before “fuel cell stack” to ‘a’ (line 3), (b) change “a” before “fuel cell stack” to ‘the’ (line 4), and (c) remove the word “to” between “stack” and “more” (line 13).
In claim 10, add the word ‘the’ between “controlling” and “at” (line 1).
In claim 15, (a) change “the” before “fuel cell stack” to ‘a’ (line 3), and (b) change “a” before “fuel cell stack” to ‘the’ (line 4).
Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 15. 
	Claims 1 and 15 teach the method (of operating a fuel cell/battery combined system) comprising the elements therein. 
In claim 1, a load must be supplied current “from one or more batteries wired in parallel with the fuel cell stack.”  Additionally, steps “controlling at least one valve configured to allow an air flow rate through the recirculation line to be altered to produce a desired change of the fuel cell stack under operating conditions,” and “altering the at least one valve such that the desired change of the fuel cell stack to more nearly match a change of the one or more batteries” is required.
In claim 15, a load must be supplied current “from one or more batteries wired in parallel with the fuel cell stack.”  Additionally, a step of “modulating at least one value configured to allow an air flow rate through the recirculation line by changing a voltage of the fuel cell stack with current to more nearly match a voltage of the one or more batteries with current in order to produce a desired change of the fuel cell stack under different operating conditions” is required. 
US 2014/0203636 (Goetz et al.), previously relied upon, teaches of a fuel cell system and a battery system arranged in parallel (fig. 1).  However, the invention is not concerned regarding having both electrochemical cells apply current at the same time and altering a valve with respect to operating conditions to match fuel cell current and battery current, as claimed.  Goetz et al. has one mode which uses both electrochemical cells (para 0023), however, the core of Goetz et al.’s invention is drawn towards charging a battery (i.e. see para 0022, 0026).  No motivation exists to modify the prior art in the claimed manner.  Thus, none of the art, alone or in combination, teaches, suggests, or renders obvious the claimed invention.  Since claims 2-14 and 16-20 are dependent upon either claim 1 or claim 15, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759